              Case 1:19-cv-10506-AT Document 52 Filed 02/18/20 Page 1 of 1


                                                   81 Main Street, Suite 215 I White Plains, NY 10601
     HARRINGTON                                                 Tel: 914.686.4800 I Fax: 914.686.4824
     OcKo &                                                               KEVIN J. H ARRINGTON, PARTNER
     MONK LLP                                                           kharrington@homlegal.com
     ATIORNEYS-AT·LAW

                                                  February 18, 2020
ViaECF
Hon. Analisa Torres
United States. DistrictJudge
United States District Court-SDNY
500 Pearl Street
NewYork,NY 10007

      Re:    Sydney Hyman v. Andrew Fabbri and Jessica Cohen
             Case No. 19-civ. 10506 (AT)

Dear Judge Torres:

       As Your Honor may recall, our firm is counsel to Plaintiff Sydney H yman in the above
referenced case. I am in receipt this morning of a letter filed last evening by Defense Counsel
David Kasell requesting that the Court reschedule the hearing scheduled for Wednesday,
February 19, 2020, at 10:00 a.m. to a date early next week.

        I am writing not to object to the request but to advise the Court of my own scheduling
limitations early next week. The only date I could appear for this hearing next week is Tuesday,
February 25, 2020. I am committed to appear at an Order to Show Cause hearing on two related
cases in Supreme Court, Westchester County on Monday, February 24, 2020. On February 26,
27, and 28th, I have previously scheduled and committed to travel arrangements out of town for
those three days. That leaves my only date of availability next week as Tuesday, February 25th.

       If the 25th is an inconvenient date and the Court were to entertain scheduling this matter
in the first week of March, I am generally available that week and would be able to appear on a
date convenient for the Court.

      Thank you in advance for your consideration of my scheduling limitations in light of these
new developments. I would appreciate any accommodation the Court can give to me so that I do
not have to cancel my travel arrangements next week.




KJH:sbt
cc:  Counsel for Record (w/enc.), via ECF
